                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAIMARIA BODOR,                                       )
individually and on behalf of all                     )
others similarly situated,                            )
                                                      )        Civil Action No. 5-19-cv-05787-JMG
               Plaintiff,                             )
                                                      )
v.                                                    )
                                                      )
MAXIMUS FEDERAL SERVICES, INC.,                       )
                                                      )
               Defendant.                             )
                                                      )



LOCAL RULE 26.1(F) CERTIFICATION IN SUPPORT OF PLAINTIFF’S MOTION TO
                         COMPEL PRODUCTION

       Undersigned counsel for Plaintiff, Jaimaria Bodor and the proposed Class hereby certifies

pursuant to Local Rule 26.1(f) that the parties, after reasonable effort, are unable to resolve the

dispute that is the subject of Plaintiff’s Motion to Compel.



       Specifically, Stuart T. Rossman, counsel for Plaintiff Jaimaria Bodor, hereby declares as

follows, based on my personal knowledge:

       1.      On April 20, 2020, Plaintiff Jaimaria Bodor served discovery requests on

Defendant Maximus.

       2.      During a June 2, 2020 call, Maximus’s counsel informed me that Maximus

believed it was required to seek consent from the Department of Education (“DOE”) prior to

producing documents.

       3.      In a June 8, 2020 email, Maximus’s counsel provided what was represented to be

evidence of the relevant contractual provisions. Maximus’s counsel nevertheless stated in this
email that it was “moving forward with requesting approval” from the DOE and that Maximus

was “hopeful this can happen fairly quickly.”

       4.      On June 9, 2020, Maximus served responses and objections to Plaintiff’s

Requests for Productions, asserting, inter alia, its belief that it was required to seek permission

from the DOE prior to production.

       5.      In a June 9, 2020 email, I explained Plaintiff’s disagreement that the contractual

provisions could supersede Maximus’s discovery obligations under the Federal Rules of Civil

Procedure.

       6.      In a June 10, 2020 email, Maximus’s counsel asserted that documents concerning

the DOE’s Debt Management Collection System were the “property” of the DOE and that it

needed permission from DOE to provide those documents. Maximus’s counsel stated that

“[w]hile we cannot agree on this point, I’m hopeful we can avoid having to litigate this dispute.”

Maximus represented that it could obtain permission and produce certain requested documents

by June 25, 2020.

       7.      In the same June 10, 2020 email, Maximus’s counsel stated that the DOE had

asked Plaintiff to provide a signed release form authorizing Maximus and the DOE to turn over

documents relating to her loans.

       8.      On July 7, 2020, I provided Plaintiff’s signed release, but noted that I did not

believe the release was either required or appropriate. I stated that I was providing Plaintiff’s

signed release in order to expedite discovery.

       9.      On July 13, 2020, Maximus made its first and only production of documents,

consisting of 167 pages of documents. The documents were heavily redacted. Maximus’s

counsel did not provide a privilege log.
       10.     The parties reached agreement on search terms and custodians for electronically

stored information (“ESI”) (i.e. emails and other electronic files from agreed-upon document

custodians) on July 15, 2020.

       11.     On July 16, 2020, I requested a privilege log by email.

       12.     On July 17, 2020, Maximus’s counsel informed me by email that Maximus had

begun the ESI searches.

       13.     On July 20, 2020, Maximus’s counsel asked by email whether Plaintiff would

agree to jointly move the Court for an extension of discovery deadlines.

       14.     On July 21, 2020, I emailed Maximus’s counsel offering to jointly move the

Court to extend the deadlines so long as Maximus’s counsel agreed to provide a privilege log

explaining the redactions, the unredacted versions of documents already provided if the

redactions were not pursuant to a valid privilege, and the remaining documents responsive to

Plaintiff’s April 20 discovery request.

       15.     On July 21, 2020, Maximus’s counsel responded by agreeing to my proposal

regarding the motion and the production schedule. With respect to un-redacting previously

produced documents, Maximus’s counsel stated he would need to “follow-up with DOE to

confirm that is acceptable, so we cannot agree to this proposal until we speak with them.”

       16.     The parties filed a joint motion to extend discovery deadlines on July 22, 2020.

The Court approved that motion on July 24, 2020.

       17.     In an August 7, 2020 email, my colleague identified a number of outstanding

items responsive to Plaintiff’s April 20 request that Maximus had not provided.
       18.     In an August 13 email, Maximus’s counsel responded by stating that Maximus

would provide a screenshot of Plaintiff’s account in response to Plaintiff’s outstanding requests

and continue searching for other documents.

       19.     On an August 13, 2020 call, Maximus’s counsel stated that Maximus was

searching for and would produce additional contractual documents including those relating to the

Treasury Offset Program, as well as documents like memoranda and internal policies. He also

stated that Maximus would provide unredacted versions of documents already provided.

       20.     On this same August 13, 2020 call, Maximus’s counsel also stated that the DOE

would need to review any responsive ESI before production. My colleague expressed concern

about potential delays caused by the DOE review. Maximus’s counsel stated that the relevant

division of DOE was aware of the search terms and custodians at issue.

       21.     In an August 19, 2020 email, Maximus’s counsel stated his understanding “that

we will be making a supplemental production based on our meet and confer discussion last week

and I hope to provide that to you early next week.”

       22.     In this same August 19, 2020 email, Maximus provided the unredacted versions

of documents previously provided, more than a month after I requested a privilege log.

       23.     In an August 20, 2020 email, Maximus’s counsel provided an initial report

indicating that the parties’ agreed-on search terms yielded approximately 3,000 documents for

review. Maximus’s counsel stated that, “Given the volume of documents, we anticipate that we

will be ready to make a production by the end of next week.”

       24.     In an August 21, 2020 email, Maximus’s counsel provided a revised report

indicating that the agreed-on search terms yielded over 28,800 documents for review.
       25.     On August 28, 2020, the parties filed their second motion for an extension of the

deadlines in this matter, stating that the purpose of the extension was, inter alia, to address the

unexpectedly high volume of potentially responsive ESI.

       26.     In a September 2, 2020 email, Maximus’ counsel provided a revised report

indicating that, due to vendor error, the agreed-on search terms in fact only hit on 2,133

documents.

       27.     On a September 15, 2020 call, Maximus’s counsel informed me that the

Department of Education was continuing to delay production, and that he could no longer

provide an anticipated timeline for production.

Date: September 21, 2020                       By: /s/ Stuart T. Rossman
                                               Stuart T. Rossman
                                               MA BBO #430640
                                               National Consumer Law Center
                                               7 Winthrop Square, 4th Floor
                                               Boston, MA 02110
                                               (617) 542-8010 tel.
                                               (617) 542-8028 fax
                                               srossman@nclc.org

                                               Counsel for Plaintiff
       Alice Buttrick, counsel for Plaintiff Jaimaria Bodor, hereby declares as follows, based on

my personal knowledge:

       28.      On an August 26, 2020 call, I participated in a call discussing Maximus’s

outstanding production. Maximus’s counsel stated that Maximus had located additional

documents responsive to Plaintiff’s RFP Nos. 1, 3, 11, and 14. Maximus’s counsel stated that it

was seeking consent from the relevant division of the DOE prior to production and aimed to

produce the non-ESI documents by September 8. I expressed our disagreement that such consent

was required.

       29.      In a September 11, 2020 call, Maximus’s counsel stated that the DOE’s review

continued to delay production. I reiterated our disagreement that the DOE’s consent was required

for production, and confirmed that the parties had reached an impasse on this issue.

       30.      In an email on September 14, 2020, Maximus’s counsel stated, “we have followed

up with [DOE] and I hope to have the production of non-ESI related discovery to you in the near

future.”

       31.      To date, Maximus has not produced any of the documents discussed during the

August 13, August 26, or September 11 calls, and has not produced any ESI.



Date: September 21, 2020                     By: /s/ Alice Buttrick
                                             Alice Buttrick
                                             NY Bar. No. 5444120
                                             Justice Catalyst Law, Inc.
                                             81 Prospect Street
                                             Brooklyn, NY 11201
                                             (518) 732-6703 tel.
                                             abuttrick@justicecatalyst.org

                                             Counsel for Plaintiff
